Supreme Court of Florida
                             ____________

                             No. SC21-6
                             ____________

 IN RE: AMENDMENTS TO RULES REGULATING THE FLORIDA
          BAR—BYLAWS 2-8.1, 2-9.4, AND 2-11.1.

                            May 13, 2021

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Rules Regulating the Florida Bar (Bar Rules),

specifically, the Bylaws of the Florida Bar (Bylaws). We have

jurisdiction. See art. V, § 15, Fla. Const; R. Regulating Fla. Bar 1-

12.1. We adopt The Florida Bar’s (Bar) amendments as proposed

and, on the Court’s own motion, make an additional amendment to

the Bar Rules.

                           BACKGROUND

     The Bar filed a petition proposing amendments to the following

bylaws: 2-8.1 (Establishment and appointment of committees) and

2-9.4 (Ethics). The Bar also proposes adding a new subchapter, 2-

11 (Writing and Signatures), and bylaw 2-11.1 (Writing and
Signatures). The Bar published the proposed amendments for

comment, but no comments were filed. As discussed below, we

adopt the Bar’s amendments as proposed, but we further amend

Bar Rule 15-2.1 (Standing Committee on Advertising; Membership

and Terms) to ensure consistency with the amendment to bylaw 2-

8.1.

                              AMENDMENTS

       First, bylaw 2-8.1 (Establishment and appointment of

committees), is amended to add the ethics committee and

advertising standing committee to the list of committees that are

not appointed by the president-elect of the Bar. Instead, this Court

will now appoint members to these two committees. Additionally,

the bylaw is amended to simplify the wording as proposed by the

Bar.

       Next, we amend bylaw 2-9.4 (Ethics) to incorporate the change

of the appointment authority for the ethics committee members. A

new subdivision, (f) Appointments to the Professional Ethics

Committee, is added to state that this Court appoints the members

of the ethics committee, with advice from the president or

president-elect of the Bar.


                                 -2-
     Next, we amend rule 15-2.1 (Standing Committee on

Advertising; Membership and Terms). Where previously the rule

indicated that the president-elect of the Bar was the appointment

authority for the members of the advertising committee, the rule

will now state that this Court is the appointment authority. This

change is necessary for consistency with the amendment of bylaw

2-8.1 as described above.

     Finally, we amend the Bar Rules to add subchapter 2-11

(Writing and Signatures), and bylaw 2-11.1 (Writing and

Signatures). This amendment makes clear that the definitions of

“writing,” “written,” and “signed” found in the terminology section of

chapter 4 (Rules of Professional Conduct), Preamble: A Lawyer’s

Responsibilities, apply to Bar functions regulated by chapter 2, as

well as to client representations regulated by chapter 4.

                            CONCLUSION

     Accordingly, we amend The Florida Bar Rules as reflected in

the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The

amendments shall become effective July 1, 2021, at 12:01 a.m.

     It is so ordered.


                                 -3-
CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules Regulating The Florida Bar

Joshua E. Doyle, Executive Director, Dori Foster-Morales,
President, Michael G. Tanner, President-elect, Gregory S. Weiss,
Chair, Rules Committee, and Elizabeth Clark Tarbert, Ethics
Counsel, The Florida Bar, Tallahassee, Florida,

     for Petitioners




                                -4-
                             APPENDIX

BYLAW 2-8.1. ESTABLISHMENT AND APPOINTMENT OF
COMMITTEES

       In addition to those committees established elsewhere under
this chapter or other chapters of the Rules Regulating The Florida
Bar, the board of governors shallmay create suchother committees
as it may deems advisable and necessary from time to time. The
board of governors may dissolve a committee when it deems that
the committee’s work of the committee has been completed or is no
longer necessary. The board of governors may provide for members
of any committee to serve for staggered terms beyond the current
administrative year. Any vacancies in these committees shall beare
filled for the unexpired portionterm in order to provide a regular
rotation of committee members. Before June 1 of each year, the
president-elect shall appoints all committee members (except for
grievance, and unlicensed practice of law, professional ethics, and
advertising), who shall serve for the ensuing administrative year.
The president-elect shall reports the membership of committees to
the board of governors and shall, with the advice and consent of the
board of governors, name and designates the chair and vice-chair of
each committee with the advice and consent of the board of
governors. Persons who are not members of The Florida Bar may be
appointed to committees with the advice and consent of the board
of governors. The president shall fills committee vacancies
occurring in the membership of the committees for the remainder of
the unexpired term and may remove or appoint additional members
to a committee.



BYLAW 2-9.4. ETHICS

     (a)   [No changes]

      (b) Amendment. The adoption of, repeal of, or amendment
to the rules authorized by subdivision (a) is effective only under the
following circumstances:


                                 -5-
          (1) The proposed rule, repealer, or amendment is
     approved by a majority vote of the board of governors at any
     regular meeting of the board of governors.

           (2) The proposal is published in The Florida Bar News
     at least 20 days precedingbefore the next regular meeting of
     the board of governors.

           (3)   [No changes]

     (c) – (e)   [No changes]

       (f) Appointments to the Professional Ethics Committee.
The Supreme Court of Florida appoints members of the Professional
Ethics Committee with advice from the bar’s president or president-
elect.



2-11.      WRITING AND SIGNATURES

     BYLAW 2-11.1.         WRITING AND SIGNATURES

“Writing” or “written” in this chapter denotes a tangible or electronic
record of a communication or representation, including
handwriting, typewriting, printing, photostating, photography,
audio or video recording, and electronic communications. A “signed”
writing includes an electronic sound, symbol, or process attached to
or logically associated with a writing and executed or adopted by a
person with the intent to sign the writing.



RULE 15-2.1. MEMBERSHIP AND TERMS

      The total number of standing committee on advertising
members is determined at the discretion of the board of governors
of a number no more than 20, 3-5 of which are nonlawyers
representing the public. Members of the committee are appointed

                                 -6-
by the president-elect of The Florida Bar, as provided in rule 2-
8.1Florida Supreme Court. The president-electCourt designates the
chair and vice-chair, with the advice and consent of the board of
governors. Members of the committee serve staggered 3-year terms
unless removed by the president or president-electCourt for non-
attendance or other good cause. No member may serve more than 2
consecutive terms. A quorum consists of a majority of the members.




                               -7-